--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.7




THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"), OR UNDER THE SECURITIES LAWS OF CERTAIN STATES.  THESE SECURITIES
ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE
SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.  LENDERS
SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.  THE ISSUER OF THESE SECURITIES MAY
REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER
TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS.


ADAR BAYS, LLC
COLLATERALIZED SECURED PROMISSORY NOTE


 

$208,000.00    
Miami Beach, FL
November 9, 2015

 
1.                            Principal and Interest


FOR VALUE RECEIVED, Adar Bays, LLC, a Florida Limited Liability Company (the
"Company") hereby absolutely and unconditionally promises to pay to Hydrocarb
Energy Corporation (the “Lender"), or order, the principal amount of Two Hundred
Eight Thousand Dollars ($208,000.00) no later than July 9, 2016, unless (a) the
Lender does not meet the “current information requirements” required under Rule
144 of the Securities Act of 1933, as amended in which case the Company may
declare the offsetting note issued by the Lender on the same date herewith to be
in Default (as defined in that note); or (b) the Lender provides the Company at
least 30 days’ notice prior to the six month anniversary of this note of its
intention to reject the payment of this note, in which either case the Lender
may cross cancel its payment obligations under this Note as well as the Lenders
payment obligations under the offsetting note.  This Collateralized Secured
Promissory Note shall bear simple interest at the rate of 8% per annum.


2.                           Repayments and Prepayments; Security.


a.           All principal under this Note shall be due and payable no later
than July 9, 2016, unless the Lender does not meet the “current information
requirements” required under Rule 144 of the Securities Act of 1933, as amended,
in which case the Company may declare the offsetting note issued by the Lender
on the same date herewith to be in Default (as defined in that note); or (b) the
Lender provides the Company at least 30 days’ notice prior to the six month
anniversary of this note of its intention to reject the payment of this note, in
which either case the Lender may cross cancel its payment obligations under this
Note as well as the Lenders payment obligations under the offsetting note.
 
 
 
 

--------------------------------------------------------------------------------

 
b.           The Company may pay this Note at any time only with the prior
written consent of the Lender.  This note may not be assigned by the Lender,
except by operation of law.


c.           This Note shall initially be secured by the pledge of the
$208,000.00 8% convertible promissory note issued to the Company by the Lender
on even date herewith (the “Lender Note”).  The Company may exchange this
collateral for other collateral with an appraised value of at least $208,000.00,
by providing 3 days prior written notice to the Lender. If the Lender does not
object to the substitution of collateral in that 3 day period, such substitution
of collateral shall be deemed to have been accepted by the Lender.
Notwithstanding the foregoing, an exchange of collateral for $208,000.00 in cash
shall not require the approval of the Lender. Any collateral exchange shall not
constitute a waiver of any defaults under a Lender note. All collateral shall be
retained by New Venture Attorneys, P.C., which shall act as the escrow agent for
the collateral for the benefit of the Lender. The Company may not effect any
conversions under the Lender Note until it has made full cash payment for the
portion of the Lender Note being converted.




3.                           Events of Default; Acceleration.


a.           The prin­cipal amount of this Note is subject to prepayment in
whole or in part upon the occurrence and during the continuance of any of the
following events (each, an “Event of Default”):  the initiation of any
bankruptcy, insolvency, moratorium, receivership or reorganization by or against
the Company, or a general assignment of assets by the Company for the benefit of
creditors.  Upon the occur­rence of any Event of Default, the entire unpaid
principal balance of this Note and all of the unpaid inter­est accrued thereon
shall be immediately due and payable. The Company may offset amounts due to the
Lender under this Note by similar amounts that may be due to the Company by the
Lender resulting from breaches under the Lender Note.


b.           No remedy herein conferred upon the Lender is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
in addition to every other remedy hereunder, now or hereafter existing at law or
in equity or otherwise. The Company accepts and agrees that this Note is a full
recourse note and that the Holder may exercise any and all remedies available to
it under law.


4.                           Notices.


a.        All notices, reports and other communica­tions required or permitted
hereunder shall be in writing and may be delivered in person, by telecopy with
written confirmation, overnight delivery service or U.S. mail, in which event it
may be mailed by first-class, certified or registered, postage prepaid,
addressed (i) if to a Lender, at such Lender’s address as the Lender shall have
furnished the Company in writing and (ii) if to the Company at such address as
the Company shall have fur­nished the Lender(s) in writing.
 
 
b.           Each such notice, report or other communication shall for all
purposes under this Note be treated as effective or having been given when
delivered if delivered personally or, if sent by mail, at the earlier of its
receipt or 72 hours after the same has been deposited in a regularly maintained
receptacle for the deposit of the United States mail, addressed and mailed as
aforesaid, or, if sent by electronic communication with confirmation, upon the
delivery of electronic communication.


 
2

--------------------------------------------------------------------------------

 
5.                           Miscellaneous.


a.            Neither this Note nor any provisions hereof may be changed,
waived, discharged or terminated orally, but only by a signed statement in
writing.


b.           No failure or delay by the Lender to exercise any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude any other right, power or privilege.  The
provisions of this Note are severable and if any one provision hereof shall be
held invalid or unenforceable in whole or in part in any jurisdiction, such
invalidity or unenforce­ability shall affect only such provision in such
jurisdiction.  This Note expresses the entire understanding of the parties with
respect to the transac­tions contemplated hereby.  The Company and every
endorser and guarantor of this Note regardless of the time, order or place of
signing hereby waives presentment, demand, protest and notice of every kind, and
assents to any extension or postponement of the time for payment or any other
indulgence, to any substitution, exchange or release of collateral, and to the
addition or release of any other party or person primarily or secondarily
liable.


c.           If Lender retains an attorney for collection of this Note, or if
any suit or proceeding is brought for the recovery of all, or any part of, or
for protection of the indebtedness respected by this Note, then the Company
agrees to pay all costs and expenses of the suit or proceeding, or any appeal
thereof, incurred by the Lender, including without limitation, reasonable
attorneys' fees.


d.           This Note shall for all purposes be governed by, and construed in
accordance with the laws of the State of Nevada (without reference to conflict
of laws) and the exclusive venue shall be in the State and Federal courts
located in State of New York.


e.           This Note shall be binding upon the Company's successors and
assigns, and shall inure to the benefit of the Lender's successors and assigns.
 
 
 
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has caused this Note to be executed by its duly
authorized officer to take effect as of the date first hereinabove written.


 

   
ADAR BAYS, LLC




By: /s/ Samuel Eisenberg                                       


Title: Member                                                         

APPROVED:


HYDROCARB ENERGY CORPORATION




By: /s/ Kent Patrick Watts                                       


Title: CEO                                                                  
               

 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 